Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Claims 7-8 of Group II, and claim 9 of Group III, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election of claims 1-6 of Group I, was made without traverse in the reply filed on January 10, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0045121), as evidenced by Erk (US 2007/0151478).
Regarding claim 1, Lee teaches a black photoresist for a black matrix (photoresist composition … include black coloring agent … function as a black matrix [0079]) comprising photoresist reactive monomers (photo-polymerization monomer, abstract, combination of the multi-functional monomer and the mono-functional monomer [0063]) and a dye comprising carbon black particles ([0079]) and an organic dye which is perylene black ([0021]) which can have a structural formula having a molecular weight of less than 1,000, for the purpose of providing the desired high blackness value, as evidenced by Erk.
Erk teaches that perylene black can have the structural formula Ia shown below (abstract) which has a molecular weight of about 512 ((2x((2x62)+(2x12)+(2x14)+16+64)) when R1 = R2 = phenylene and n =0 (abstract), which is within the claimed range of less than 1,000, when combined with carbon black ([0007]) in a black photoresist for a black matrix (curing with UV light [0115]), for the purpose of providing the desired high blackness value (abstract).

    PNG
    media_image1.png
    143
    320
    media_image1.png
    Greyscale

Regarding claim 5, Lee teaches that each of the carbon black particles has a size of 0.08 to 0.1 micrometer (80 to 100 nm [0079]) which is within the claimed range of less than 1 micrometer.
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as evidenced by Erk, as applied to claims 1, 5-6 above, and further in view of Gaynor (US 6,464,902).
Lee, as evidenced by Erk, teaches black photoresist comprising the organic dye having a molecular weight of less than 1000, as described above.  In addition, Lee teaches that the organic dye is perylene black ([0021]), but fails to teach that it further comprises a perylene dimer dye.
However, Gaynor teaches that black perylene dimer can be included in the organic dye, for the purpose of providing the desired highly colored black hue (col 2, lines 45-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a black perylene dimer in the organic dye of the black photoresist of Lee, as evidenced by Erk, in order to obtain the desired highly colored black hue, as taught by Gaynor.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0045121) in view of Yuk (Synthesis of bay-linked perylene dimers with enhanced solubility for high optical density black matrix material, Dyes and Pigments 171 (2019) 107695).



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Yuk teaches that in a black resist for a black matrix (section 2.4 of page 5a), a dye can comprise carbon black particles and an  organic dye (section 2.4 of page 5a) which includes a perylene dimer dye (diphenyl linked PDI dimers 5a-e, Scheme 1 of 
Regarding claims 2-4, Yuk teaches that the perylene dimer in the perylene dimer dye has the structural formula of Applicant, wherein R of Applicant comprises at least one of the structural formulas a to e of Applicant (diphenyl linked PDI dimers 5a-e, Scheme 1 of page 4b, shown above), for the purpose of providing the desired high optical density, as described above.
Regarding claim 5, Lee teaches that each of the carbon black particles has a size of 0.08 to 0.1 micrometer (80 to 100 nm [0079]) which is within the claimed range of less than 1 micrometer.
Regarding claim 6, Lee teaches that the dye is present in a mass fraction of 28% (10 x 100/(10 + 10 + 10 + 5), claim 16, col 9b) which is within the claimed range of greater than 20% in the black photoresist.









If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782